      2:19-cv-03203-BHH            Date Filed 11/10/20         Entry Number 30          Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION


West Town Bank & Trust, Rabon &        )
Rabon, Inc., and MB Boardwalk          )
Entertainment, LLC,                    )
                                       )
                     Plaintiffs,       )                   Civil Action No. 2:19-3203-BHH
                                       )
v.                                     )                                    ORDER
                                       )
Burr Forman f/k/a McNair Law Firm,     )
P.A., Lane Jefferies, David Hicks, and )
Henrietta Golding,                     )
                                       )
                     Defendants.       )
________________________________)

        This matter is before the Court upon the motion to dismiss filed by Defendants Burr




                 1
                     In their motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure, the McNair Defendants assert that the complaint filed by Plaintiffs West




plausible claims against the McNair Defendants for violations of the Racketeer-Influenced

                                                          ifically, the McNair Defendants assert that

Plaintiffs fail to allege a pattern of racketeering activity by any of the McNair Defendants;

that the alleged predicate acts are not related in any way and do not exhibit the same or

similar purposes, results, participants, victims, or methods of commission; that Plaintiffs fail


        1
          Defendant David Hicks also filed a motion to dismiss, but Plaintiff entered a stipulation agreeing to
his dismissal, thereby mooting his motion. (See ECF Nos. 17 and 23.)
     2:19-cv-03203-BHH         Date Filed 11/10/20     Entry Number 30        Page 2 of 16




to adequately allege a RICO                                  cond cause of action (against the

McNair firm) fails because the RICO enterprise that Plaintiffs identify is identical to the

allegedly criminal RICO enterprise that Plaintiffs identify in their other RICO causes of

                                             (against Golding and Jefferies) fails to allege an

enterprise distinct from the individuals themselves; that Plai

(against Golding and Jefferies) fails because the underlying claim fails, and because

Plaintiffs have failed to allege an agreement between the individuals; that the RICO claims

are untimely under the four-year statute of limitations; that the Court should decline to

exercise supplemental jurisdiction over the state law claims; and that Defendant Burr

Forman should be dismissed because it is a distinct corporate entity from the McNair firm

and is not a South Carolina professional association. Finally, the McNair Defendants assert

that if the Court declines to dismiss Plaint

abstain under the Colorado River abstention doctrine based on the four other substantially

similar lawsuits currently pending in state court. Plaintiffs oppose Defendants motion on

all grounds but assert that they would agree to staying this matter until the trial of the initial

case filed in Horry County, South Carolina.

                                                     briefs and consideration of the issues

presented, the Court agrees with the McNair De

complaint fail to state plausible RICO claims.

cobbles together a number of unrelated discrete acts and lacks sufficient factual allegations

to show the coordination or common purpose necessary to set forth a pattern of

racketeering activity or to allege a RICO associated-in-fact enterprise. Accordingly, for the

reasons set forth below, the Court grants

                                                2
     2:19-cv-03203-BHH       Date Filed 11/10/20    Entry Number 30      Page 3 of 16




                                           he Court declines to exercise supplemental



                                     BACKGROUND

       Plaintiff Rabon is a South Carolina corporation with its principal place of business

in Horry County, South Carolina, and Plaintiff MB Boardwalk is a South Carolina limited

liability company with its principal place of business in Horry County, South Carolina. (ECF

No. 1 ¶¶ 2-3.) Prior to the events alleged in

consists of mother, Peggy Jo Hardee Rabon



Mitchell, owned eleven properties in Myrtle Beach, South Carolina. (Id. ¶¶ 10-11.) Various

banks held mortgages on certain of the properties, including the following: (1) BB&T held

a first mortgage in the amount of $462,000.00 on Sea Palms #3; (2) Plaintiff West Town

held a first mortgage on Shark Attack and Hammerhead Grill, a second mortgage on Sea

Palms #3, and a second mortgage on Sea Palms #4, securing a $3,600,000.00 loan; and

(3) TD Bank held a first mortgage on Sea Palms #1, Sea Palms #2, and Sea Palms #4 to

secure a $260,000.00 loan. (Id. ¶¶ 16-19.)

       In April of 2014, before the McNair Defendants were involved in this matter, TD Bank

refused to renew its loan and called the note secured by Sea Palms #1, Sea Palms #2, and

Sea Palms #4. (Id. ¶ 20.) Rabon could not pay the full balance, and TD Bank filed a

foreclosure action in May of 2014. (Id. ¶¶ 21-22.) Peggy and Jack met with Defendant

Golding, who agreed to represent them upon the payment of a retainer fee. (Id. ¶¶ 23-25.)

       In early 2015, Rabon was in negotiations with an investor to purchase all of the

Rabon properties. (Id. ¶ 38.) On February 11, 2015, Defendant Jefferies sent a proposal

                                                3
     2:19-cv-03203-BHH        Date Filed 11/10/20    Entry Number 30      Page 4 of 16




to counsel for Rabon, specifying how the proceeds of the sale would be split and specifying

                                                           Id. ¶ 40.) According to Plaintiffs,

Jefferies and counsel for Rabon agreed to send this proposal to West Town on February

11, 2015, but on February 12, 2015, Golding sent a different proposal to West Town, which

                                            he shareholders, all of whom were personal

guarantors on the West Town note, were going to receive cash from the proposed

                   Id. ¶ 44.) West Town did not accept the offer, and no transaction took

place.

         Instead, West Town filed a foreclosure action on its loan in April of 2015, seeking

to foreclose on Sea Palms #3 and Sea Palms #4. (Id. ¶ 52.) Plaintiffs allege that Jack

Rabon informed the McNair Firm in August of 2015 that an offer had been made for Sea

Palms #3 and Brick House in the form of two separate contracts, and Jack Rabon stated

that he wanted to conceal the sales price of the Brick House from the banks because it was

unencumbered and he needed the money. (Id. ¶ 53.) Jefferies allegedly agreed to this

strategy and copied Golding on the email chain. (Id. ¶ 54.) Plaintiffs allege that Jefferies

and Golding never disclosed to West Town that Brick House was being sold, and Plaintiffs

assert that the concealment of this and other information resulted in West Town agreeing

to accept $7,500.00 for the release of its $3,600,000.00 mortgage on Sea Palms #3. (Id.

¶¶ 55-56.)

         Plaintiffs allege that the separate contracts for the sale of Sea Palms #3 and the

Brick House were made by a local nonprofit in the name of Friends of LBS, LLC, and that

the value of both written contracts was a total price of $542,000.00 when the actual deal

was for a total of $777,000.00 because $235,000.00 was to be paid to Jack Rabon and

                                              4
     2:19-cv-03203-BHH       Date Filed 11/10/20    Entry Number 30       Page 5 of 16




others via a wire transfer and cash. (Id. ¶¶ 61-65.) Plaintiffs allege that Jefferies sent an

email to the lawyer representing West Town, indicating the false sales price, and that

Jefferies also made false representations to the Horry County Probate Court and to

Plaintiffs in connection with the sales price. (Id. ¶¶ 68-70.) Plaintiffs also allege that

Jefferies received a $10,000.00 kickback in connection with this scheme. (Id. ¶ 85.)

       According to Plaintiffs, in March of 2016, Jefferies indicated to Jack Rabon that the

firm held $42,144.70 in its trust account on behalf of Rabon, but seven months later,

Golding represented that only $38,725.95 remained in the trust account at the firm. (Id. ¶¶

192-93.)   Thus, Plaintiffs allege improper billing and management of trust funds by

Defendants, and Plaintiffs claim that in 2019, the McNair firm finally provided them with a

portion of the billing records from the time period between 2014 and 2017. According to

Plaintiffs, the billing records demonstrate that Defendant Golding perpetrated a cover up

of the misappropriation of funds from Rabon.

       Plaintiffs also allege that Jefferies threatened witnesses to keep them quiet about

the alleged kickback scheme. (Id. ¶¶ 195-210.)

       Overall, Plaintiffs allege that West Town was the victim of two instances of bank

fraud and two instances of attempted bank fraud, orchestrated by Defendants, and that

Rabon and MB Boardwalk were secondary victims of the alleged bank fraud. Plaintiffs

further allege that MB Boardwalk was victimized by Defendants through the alleged

improper withholding of escrow funds by Defendants and that Rabon was also victimized

                                          illing and management of trust funds. (Id. at pp.

1-3.) Plaintiffs contend that these alleged pr

related through their ultimate goal: enriching the Firm and other Defendants through the

                                             5
     2:19-cv-03203-BHH              Date Filed 11/10/20         Entry Number 30          Page 6 of 16




various fraudulent schemes and illegal activity designed to conceal assets from creditors



further contend that the behavior of Defendants is not new or isolated, and Plaintiffs refer

to an alleged Ponzi scheme orchestrated in 2009 by a partner at the McNair Firm, Mark

McAdams, as well as a separate alleged scheme to defraud McNair clients, which occurred

in 2015 and 2017 and was allegedly orchestrated by another partner at the McNair Firm,

Frannie Heizer.2

       Plaintiffs assert the following causes of action in their complaint: (1) conducting the

affairs of the enterprise through a pattern of racketeering activity pursuant to 18 U.S.C. §§

1962(c) and 1964(c) against Defendants Golding, Jefferies, and Hicks3; (2) investment

and/or use of proceeds derived from a pattern of racketeering activity into an enterprise

engaged in interstate commerce pursuant to 18 U.S.C. § 1962(a) against the McNair Firm;

(3) RICO conspiracy to conduct the affairs of the enterprise through a pattern of

racketeering activity in violation of § 1962(c), pursuant to 18 U.S.C. § 1962(d), against

Defendants Golding, Jefferies, and Hicks; (4) as to Plaintiff West Town only, common law

fraud against Defendants Golding, Jefferies, and Hicks; (5) as to Rabon only, breach of

fiduciary duty against the McNair Firm and Defendant Golding; and (6) as to Rabon only,

conversion of trust funds as to the McNair Firm and Defendant Golding.

                                        STANDARD OF REVIEW

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) examines



       2
           Neither McAdams nor Heizer are parties to this suit.
       3
           As previously set forth in the first footnote, Hicks has been dismissed from this action.

                                                       6
     2:19-cv-03203-BHH       Date Filed 11/10/20    Entry Number 30       Page 7 of 16




the legal sufficiency of the facts alleged on the face of a plaintiff's complaint. Edwards v.

City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive a Rule 12(b)(6) motion,



Twombly                               plaint must contain sufficient factual matter, accepted

                                                                     Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570). A claim is facially plausible when the factual content

allows the court to reasonably infer that the defendant is liable for the misconduct alleged.

Id. When considering a motion to dismiss, the court must accept as true all of the factual

allegations contained in the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). The

Supreme Court has explained that                                   accept as true all of the

allegations contained in a complaint is inapp

recitals of the elements of a cause of action, supported by mere conclusory statements, do

             Twombly, 550 U.S. at 678.

                                       DISCUSSION



                       GE Inv. Private Placement Partners II v. Parker, 247 F.3d 543, 548

(4th Cir. 2001) (citing 18 U.S.C. §§ 1962, 1964)

requires at least two acts of racketeering

racketeering activity is commonly referred to

must be related and must amount to or pose a

Palmetto State Med. Ctr. Inc. v. Operation Lifeline, 117 F.3d 142, 148 (4th Cir. 1997). The

RICO act includes a list of criminal offenses

                  See 18 U.S.C. § 1961. To recover civil RICO damages, a plaintiff must

                                                7
     2:19-cv-03203-BHH        Date Filed 11/10/20     Entry Number 30       Page 8 of 16




allege that he or she was injured by reason of the racketeering activity. Am. Chiropractic

Ass'n v. Trigon Healthcare, 367 F.3d 212, 233 (4th Cir. 2004).

                                       r all instances of wrongdoing. Rather, it is a unique

cause of action that is concerned with eradicating organized, long-term, habitual criminal

           US Airline Pilots Ass'n v. Awappa, LLC, 615 F.3d 312, 317 (4th Cir. 2010)

(internal quotation marks omitted) (quoting Gamboa v. Velez, 457 F.3d 703, 705 (7th Cir.

2006)). Therefore, despite the fact that courts read the terms of the statute liberally to



extraordinary remedy does not threaten the ordinary run of commercial transactions; that

treble damage suits are not brought against isolated offenders for their harassment and

settlement value; and that the multiple state and federal laws bearing on transactions . . .

                                   Lyles v. Grant, No. 6:17-cv-03245-AMQ-JDA, 2018 WL

4999782, *4 (D.S.C. Aug. 3, 2018) (quoting US Airline Pilots Ass'n, 615 F.3d at 317

(internal quotation marks omitted) (alteration in original)).

       Pursuant to 18 U.S.C. § 1962(a), a person who has received income from a pattern

of racketeering activity is prohibited from using the income in the operation of an enterprise

engaged in commerce. New Beckley Min. Corp. v. Inter

of Am., 18 F.3d 1161, 1165 (4th Cir. 1994). To state a plausible claim pursuant to 18

U.S.C. § 1962(a), a plaintiff must allege that:

       (1) a defendant person (2) received income derived from (3) a pattern of
       racketeering activity (4) and invested the racketeering income or its proceeds
       (5) in the acquisition of an interest in or the establishment or operation of (6)
       any enterprise (7) engaged in, or the activities of which affect, interstate or
       foreign commerce.

Id. (quoting May v. Peninger, No. 2:07-cv-00864-CWH, 2008 WL 509470, at *11 (D.S.C.

                                              8
     2:19-cv-03203-BHH        Date Filed 11/10/20       Entry Number 30      Page 9 of 16




Feb. 22, 2008) (citing 18 U.S.C. § 1962(a)).

                                                   any person employed by or associated with

any enterprise engaged in, or the activities of which affect, interstate or foreign commerce,

to conduct or participate, directly or indirect

through a pattern of racketeering activity or

1962(c). Thus, to state a plausible claim pursuant to § 1962(c), a plaintiff must allege that

                                                   ciated with (3) an enterprise, engaged in, or

the activities of which affect interstate or foreign commerce, (4) conducts or participates in

the conduct of the affairs of the enterprise (5

Lyles, 2018 WL 4999782, *5 (quoting Sadighi v. Daghighfekr, 36 F. Supp. 2d 279, 295-96

(D.S.C. 1999), and citing 18 U.S.C. § 1962(c)).

employed or associated with an enterprise from conducting that enterprise through a

                                     Id. (citing Palmetto State Med. Ctr., 117 F.3d at 148).



Palmetto State Med. Ctr., 117 F.3d at 148 (citing New Beckley Mining Corp., 18 F.3d at

1163; Busby v. Crown Supply, Inc., 896 F.2d 833, 840 (4th Cir. 1990); and United States

v. Computer Sciences Corp., 689 F.2d 1181, 1190 (4th Cir. 1982).

       Pursuant to § 1962(d), it is unlawful for anyone to conspire to violate any of the

provisions of 18 U.S.C.                                    ege a conspiracy to violate RICO, a

plaintiff must allege (1) the existence of a conspiracy to participate in an enterprise; (2) that

the enterprise affects interstate commerce through a pattern of racketeering activity; (3)

that the defendant joined the conspiracy with knowledge of the purpose of the conspiracy;

and (4) that during the time the defendant was a member of the conspiracy, defendant

                                               9
    2:19-cv-03203-BHH       Date Filed 11/10/20     Entry Number 30       Page 10 of 16




knew someone would commit at least two racketeering acts in furtherance of the

             Lyles, 2018 WL 4999782, *7 (citing 18 U.S.C. § 1962(d) and Salinas v. U.S.,

522 U.S. 52, 63-65 (1997)).

                                              mplaint includes the following RICO-related

causes of action: (1) alleged violation of § 1962(c) against Defendants Golding and

Jefferies: (2) alleged violation of § 1962(a) against the McNair Firm; and (3) alleged

violation of § 1962(d) against Golding and Jefferies.

                                               ciently allege a pattern of racketeering

       activity.

       After review, the Court                                laint fails to sufficiently allege

a pattern of racketeering activity to state plausible RICO claims against Defendants. As

an initial matter, the Court agrees with Defendants that the alleged predicate acts of non-

parties Mark McAdams and Francenia Heizer

claims. Leaving aside the fact that the statutory bar on RICO claims based on conduct

actionable as securities fraud would appear to preclude Plaintiffs from relying on the acts

of McAdams, and further leav

                                             he conduct of these non-parties simply has no

connection to the alleged acts of Defendants in this case, other than the fact that McAdams

and Heizer worked at the McNair Firm at various points in time. In other words, neither

                                            lleged scheme was in any way connected with

Plaintiffs; nor did these alleged schemes use any methods similar to those allegedly

employed by Golding and Jefferies or serve the same purposes. Ultimately, therefore, the

Court finds that Plaintiffs cannot rely on these wholly unrelated acts to establish a pattern

                                             10
    2:19-cv-03203-BHH            Date Filed 11/10/20         Entry Number 30    Page 11 of 16




of racketeering activity.

       Additionally, to the extent that Plaintiffs

of perjury, grand larceny, and obstruction of justice to establish a pattern of racketeering

activity, the Court agrees with Defendants that this conduct lacks any causal connection

                                See Brandenburg v. Seidel, 859 F.2d 1179, 1187 (4th Cir. 1988)

                                    complaint is vulnerable to a motion to dismiss if it fails to

allege either an adequate injury to business or other property, or an adequate causal nexus

between that injury and the predicate acts of

citations omitted).

       As to the acts of mail, wire, and bank fraud allegedly conducted by Golding and

Jefferies, Plaintiffs blame Golding for alleged improprieties with their trust account, and they

assert that Jefferies improperly concealed information from West Town and participated in

otherwise improper and/or fraudulent real estate transactions. After review, the Court finds

that these alleged acts of fraud are isolated and are not sufficiently related to assert the

necessary pattern of racketeering activity. Stated plainly, the alleged acts of fraud had

different methods of commission, different participants, different purposes, and different

results, with Rabon allegedly losing money based



                                                   4
                                                       See H.J., Inc. v. Northwestern Bell Tel. Co.,

                                                 ongress had a more natural and commonsense

                                                       intending a more stringent requirement than


       4
           As discussed in greater detail below, these dis


                                                   11
    2:19-cv-03203-BHH           Date Filed 11/10/20    Entry Number 30       Page 12 of 16




proof simply of two predicates, but also envisioning a concept of sufficient breadth that it

might encompass multiple predicates within a single scheme that were related and that

amount to, or threatened the likelihood o                                    see also Marketing

Prods. Mgmt, LLC v. Healthandbeautydirect.com, Inc., 333 F. Supp. 2d 418, 424 (D. Md.

                                                    among the predicate acts said to constitute



complaint asserting a cognizable RICO clai



they had the same or si                                 Anderson v. Found. for Advancement,

Educ. & Employment of Am. Indians, 155 F.3d 500, 505 (4th Cir. 1998)).

                                                        fficient facts to show the relatedness of

the alleged predicate acts, the Court finds that Plaintiffs have failed to plausibly allege a

pattern of racketeering activity for purposes of their civil RICO claims. See Marketing

Prods Mgmt.,                                                  this thin between discrete frauds

were sufficient to satisfy RI                                  y state law fraud claim would be

converted into a RICO cause of action, a result forbidden by longstanding Fourth Circuit



                                            fficiently allege a RICO enterprise.

       In addition to the foregoing, the Court fi

adequately allege a RICO enterprise. A RICO enterprise requires proof of three elements:

(1) an ongoing organization; (2) with associates functioning as a continuing unit for a

common purpose; and (3) which is an entity separate and apart from the pattern of activity

in which it engages. See United States v. Griffin, 660 F.2d 996, 999 (4th Cir. 1981) (citing

                                               12
     2:19-cv-03203-BHH          Date Filed 11/10/20         Entry Number 30     Page 13 of 16




United States v. Turkette, 452 U.S. 576, 583 (1981)); Proctor v. Metro. Money Store Corp.,

645 F. Supp. 2d 464, 477-78 (D. Md. 2009). Thus, a RICO enterprise requires the

existence of collaboration or agreement between the members of the enterprise. See

Boyle v. United States, 556 U.S. 938, 947 n.4 (2009); In re Ins. Brokerage Antitrust Litig.,

618 F.3d 300, 370 (3d Cir. 2010) (stating that

                                 element in antitrust law, and pl

more than the fact that individuals were engaged in the same type of illicit conduct during



        In the complaint, Plaintiffs allege that                            s known and unknown,

including agents and employees of the defendants, formed an associated-in-fact

                                                        further allege that Defendants formed this

                                    mpt to execute schemes to defraud clients and creditors of

clients in order to convert the assets                                           Id. ¶ 249.)

        After review, the Court finds that Plaintiffs

a sufficient connection or relationship betw

not identify who Defendant Hicks is or where he worked. Moreover, although Golding,

Jefferies, McAdams, and Heizer all worked for the McNair Firm at various points in time,

neither Hicks nor McAdams were at the McNa

conduct, and Jefferies left the firm in 2017.5 As explained above, the alleged conduct of

McAdams and Heizer is wholly unrelated to the alleged conduct of Golding and Jefferies.



        5

complaint against the McNair Firm by recounting every


                                                   13
     2:19-cv-03203-BHH              Date Filed 11/10/20          Entry Number 30            Page 14 of 16




Moreover, although Plaintiffs allege that Golding and Jefferies both worked on certain real

estate transactions involving Plaintiffs in 2014 and 2015, Plaintiffs do not allege sufficient

                                                                                         coordinated, or that

Golding and Jefferies otherwise functioned as a continuing unit for a common purpose.6

Instead, Plaintiffs essentially ask the Court to infer coordination based on the allegation that

Golding made revisions to a proposal drafted by Jefferies, which Golding then sent to West

Town, and the allegation that Golding and Jefferies were both copied on certain email

chains. While these allegations perhaps show parallel or identical conduct, and perhaps

even conscious



them insufficient to show collaboration, coordination, or some express or tacit agreement

between Golding and Jefferies to function as a continuing unit for a common illicit purpose.

Rojas v. Delta Airlines, Inc., 425 F. Supp. 3d 524, 538 (D. Md. 2019); see Stachon v.

United Consumers Club, Inc., 229 F.3d 673, 676 (7th Cir. 2000) (rejecting vague

allegations of a RICO

                                                        is not a RICO organization) (quoting Bachman

v. Bear, Stearns & Co., 178 F.3d 930, 932 (7th Cir. 1999)). Ultimately, the Court agrees

                                        failure to sufficiently allege that Defendants functioned with


          6
                                                             ss, Plaintiffs assert that their complaint adequately
alleges an association-in-fact enterprise. (ECF No. 22 at
that the individual defendants formed the illegal enterprise for the (1) single purpose of defrauding the clients
of the firm, by (2) the supervising attorney and her associate in the same firm who copy each other on the
                                                                             Id.) First, to the extent Plaintiffs now
allege that the single purpose of the enterprise was to defraud clients of the firm, the Court notes that Plaintiffs
do not allege that West Town was ever a client of the firm. Second, to the extent Plaintiffs attempt to re-
                                                         enterprise, Plaintiffs have not filed a motion to amend
their complaint.

                                                        14
     2:19-cv-03203-BHH            Date Filed 11/10/20         Entry Number 30           Page 15 of 16




a common purpose and as a coordinating unit is fatal to their RICO claims.

                                                        action against Golding and Jefferies for

conspiracy pursuant to § 1962(d) fails not only because the pleadings do not state a

plausible substantive claim against these Defendants under § 1962(c), but also because

the complaint lacks sufficient facts to show any active conspiracy or agreement amongst

Golding and Jefferies (or any other Defendants for that matter). The lack of well-pleaded

allegations showing that Golding or Jefferies entered into an agreement to violate § 1962(c)

is fatal to their conspiracy claim.

        For the foregoing reasons, the Court finds t                                      int fails to allege

plausible RICO claims against Defendants.7 Therefore, the

                                                          auses of action. Having dismissed all of

                                                          to exercise supplemental jurisdiction over
                                              8



                                             CONCLUSION

        Based on the foregoing, the

                                                           ree causes of action for failure to state

plausible civil RICO claims. The Court declines to exercise supplemental jurisdiction over


        7
                                                           egations of error, including their statute-of-
limitations arguments. With regard to one issue, however, the Court simply notes that it agrees with

arguments on this point, but it appears that Burr Forman, LLP is a distinct corporate entity from the McNair
firm and is not a South Carolina professional association.
        8
                                                            on that if the Court dismisses their federal claims,
                                                               w claims, leaving only West Town Bank as the

originally filed in federal court and was not removed from state court, and it is not possible for the Court to


                                                     15
    2:19-cv-03203-BHH        Date Filed 11/10/20    Entry Number 30    Page 16 of 16




                                           tion, and this matter is hereby dismissed.

      AND IT IS SO ORDERED.

                                                   /s/Bruce H. Hendricks
                                                   The Honorable Bruce Howe Hendricks
                                                   United States District Judge

November 9, 2020
Charleston, South Carolina




                                           16
